            Case 1:19-mc-00250 Document 1 Filed 05/09/19 Page 1 of 2



                                       UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF NEW YORK
  -------------------------------------------------------- §
                                                           §
  BREWER, ATTORNEYS & COUNSELORS, §
                                                           §
           Plaintiff,                                      § Case No. 1:19-mc-00250
  v.                                                       §
                                                           §
  REED SMITH LLP and PETER RAYMOND, §
                                                           §
           Defendants.                                     §
                                                           §
  -------------------------------------------------------- §


                      NOTICE OF MOTION TO QUASH SUBPOENA

       PLEASE TAKE NOTICE that, upon the Declaration of Michael J. Collins, dated May 9,

2019, together with the exhibits attached thereto, and the accompanying Memorandum of Law,

and all prior pleadings and proceedings herein, Plaintiff Brewer Attorneys & Counselors (“BAC”),

pursuant to Federal Rule Civil Procedure 45(d)(3), moves this Court, at the United States District

Courthouse for the Southern District of New York, 500 Pearl Street, New York, New York, 10007,

on a date and time to be set by the Court, for an Order: (1) quashing the subpoena issued by Reed

Smith LLP and Peter Raymond, and (2) granting all such other relief the Court deems proper.

Dated: May 9, 2019

                                             Respectfully submitted,


                                     By:     /s/ Michael Collins
                                             Michael J. Collins (Bar No. 3971348)
                                             mjc@brewerattorneys.com
                                             BREWER, ATTORNEYS & COUNSELORS
                                             750 Lexington Avenue, 14th Floor
                                             New York, New York 10022
                                             Telephone: (212) 489-1400
                                             Facsimile: (212) 751-2849
Case 1:19-mc-00250 Document 1 Filed 05/09/19 Page 2 of 2
